Citation Nr: 0209556	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  91-46 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for a cardiovascular 
disorder.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for injuries caused by a fall following 
surgery in 1991.

7.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for injuries caused by a fall on September 
5, 1996.


REPRESENTATION

Appellant represented by:	David D. Wedemeyer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
the claims on appeal.

This case was previously remanded by the Board in June 1992, 
May 1994, and April 1996.  The veteran also provided 
testimony at personal hearings conducted before the RO in 
June 1991, and before the undersigned Board Member in 
December 1993 and December 1999.  Transcripts of all of these 
hearings are of record.  In an August 2000 decision, the 
Board denied the claims identified above, in part, on the 
basis of well-groundedness.  Thereafter, the veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court).  In the August 
2000 decision the Board also addressed the issue of 
entitlement to service connection for a pulmonary disorder 
and remanded this issue for additional development.  This 
issue is still in remand status and will not be addressed in 
the current decision.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute eliminated the concept of a 
well-grounded claim.  Despite the veteran's opposition to 
VA's Motion for Remand and to Stay Proceedings on the basis 
of the VCAA, in October 2001, the Veterans Claims Court 
vacated the Board's August 2000 decision and remanded the 
case for readjudication in light of the VCAA.

The Board also notes that the veteran testified at his 
December 1999 hearing that medical procedures conducted by VA 
after his September 1996 fall resulted in additional 
disabilities.  However, the veteran only perfected appeals to 
the denial of additional compensation for disabilities 
resulting directly from a fall following surgery in 1991, and 
the September 1996 fall.  Thus, the Board is without 
jurisdiction to address claims that VA treatment after the 
September 1996 fall resulted in additional disability.  See 
38 C.F.R. §§ 20.101, 20.200, 20.302 (2001).  Accordingly, 
these claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's service medical records are negative for 
complaints of, treatment for, or diagnosis of an injury to 
the low back, injury to the cervical spine, heart problems, 
digestive problems, or psychiatric problems.

3.  There is no evidence of medical treatment for any of the 
veteran's claimed service-connected disabilities prior to the 
1980s.  The veteran has acknowledged that he did not seek any 
medical treatment prior to this time.

4.  The weight of objective medical evidence shows no 
continuity of symptomatology between the veteran's account of 
an in-service back and neck injury and current diagnosis of 
degenerative disc disease of the lumbar and cervical spines.

5.  The weight of objective medical evidence reflects that 
the veteran was treated for a psychiatric disorder and 
cardiovascular disease due to stress that he experienced at 
his place of employment.  

6.  There is no medical evidence on file which relates the 
veteran's irritable bowel syndrome to his period of active 
duty.

7.  The veteran underwent surgery on his lumbar spine at VA 
medical facility in February 1991.  There is no evidence of a 
fall during this period of hospitalization.

8.  There is no medical evidence on file to support a finding 
that the veteran sustained any additional disabilities as a 
result of a purported fall in February 1991 following 
surgery.

9.  The evidence shows that the veteran sustained additional 
trauma to his cervical, lumbar, and thoracic spines when he 
fell backwards out of a chair while in the ham radio room at 
a VA medical center (VAMC) in September 1996.  

10.  The record reflects that the veteran was a volunteer at 
the VAMC's ham radio program as part of his psychiatric 
therapy.

11.  The veteran was not undergoing or participating in any 
form of VA medical or vocational rehabilitation treatment at 
the time of his fall in September 1996.


CONCLUSIONS OF LAW

1.  A low back disorder, currently diagnosed as degenerative 
disc disease of the lumbar spine, was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  A cervical spine disorder, currently diagnosed as 
degenerative disc disease, was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

3.  An acquired psychiatric disorder, currently diagnosed as 
depression and anxiety, was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

4.  A cardiovascular disorder, currently diagnosed as 
coronary artery disease, status-post coronary artery bypass 
graft, was not incurred in or aggravated by the veteran's 
period of active duty, nor can such a disability be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103(a), 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).

5.  Irritable bowel syndrome was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

6.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 benefits for injuries caused 
by a fall following surgery in 1991 are not met.  38 U.S.C.A. 
§§ 1131, 1151, 5103(a), 5103A (West 1991 & Supp. 2001).

7.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 benefits for injuries caused 
by a fall in September 1996 are not met.  38 U.S.C.A. 
§§ 1131, 1151, 5103(a), 5103A (West 1991 & Supp. 2001); 
Sweitzer v. Brown, 5 Vet. App. 503 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Entitlement to Service Connection

Relevant Laws and Regulations.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as cardiovascular disease, 
become manifest to a compensable degree within one year after 
the veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991); 38 C.F.R. § 3.307(d) (2001).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Medical Records.  The veteran's service medical 
records are negative for complaints of, treatment for, or 
diagnosis of a low back injury, a cervical spine injury, an 
acquired psychiatric disorder, a cardiovascular disorder, or 
irritable bowel syndrome during his period of active duty.  
He was treated for otitis media and later pneumonia.  The 
January 1956 separation shows that the veteran's spine, upper 
and lower extremities, psychiatric condition, heart, and 
abdomen and viscera were all clinically evaluated as normal.  
In addition, there is no indication of any in-service history 
of an injury to his neck or low back.

Post-Service Claim.  Shortly after service separation, the 
veteran filed a claim for a weak left eye aggravated by 
service and a skin infection or rash.  A May 1956 VA 
examination report reflected normal clinical evaluations of 
his musculoskeletal, nervous, cardiovascular, and digestive 
systems.  Both claims were denied.

General Background of Current Claims.  In December 1990, the 
veteran filed claims for entitlement to service connection 
for a nervous disorder, a heart disorder, irritable bowel 
syndrome, a pulmonary disorder, and osteoarthritis.  
Thereafter, various private medical records were added to the 
file which, together, covered a period from May 1979 to 
November 1990.  By rating decision dated in January 1991, the 
RO denied the veteran's claims and he appealed to the Board.

Additional evidence associated with the claims file since the 
January 1991 rating decision includes VA medical records, 
including reports of hospitalization, which cover a period 
from November 1990 to December 1999, additional private 
medical records which cover a period from November 1989 to 
January 1991, a private medical statement dated in December 
1999, various reports of VA medical examinations, Social 
Security Administration (SSA) records (some of which were 
duplicative of the VA and private medical records already on 
file), and the veteran's hearing testimony.  The record also 
reflects that the veteran filed a Workers Compensation claim 
in August 1989 for disabilities of the circulatory, 
respiratory, and digestive systems due to stress in the work 
place from September 1987 to September 1988.

Legal Analysis.  The veteran contends, in essence, that he is 
entitled to service connection for the disorders claimed on 
appeal.  The Board will discuss specific evidence and 
analysis for each issue below.

A.  Low Back and Cervical Spine Disorders

Medical Evidence.  Private medical records note in June 1979 
that the veteran complained, in part, of a low back ache of 
one week's duration.  In January 1981, he gave a history of 
fracturing his lower left radius and ulna in 1947, and that 
he developed whiplash in 1965 with symptoms lasting for two 
years.  Evaluation of the back conducted that same month 
revealed no tenderness, gross deformity, or limitation of 
motion.  However, these records do indicate limitation of 
motion regarding the neck.  

Medical records dated in August 1983 show that the veteran 
was treated for complaints of low back pain and stiffness.  
At that time, he reported that he had "never" had low back 
trouble before, and that there was no traumatic history.  The 
diagnostic impression was "musculoligamentous" left lumbar 
sprain.  Records from June 1988 reflect a history of 
increasing neck pain and stiffness of six weeks' duration, 
with neurological symptoms involving the left upper 
extremity.  The examining physician noted that there was no 
preceding history of trauma, injury or other significant 
abnormality involving the neck and/or shoulder except for an 
automobile accident approximately 15 to 20 years earlier, at 
which time the veteran sustained what appeared to have been a 
typical, classical acute cervical strain.  X-rays taken at 
that time reportedly revealed no abnormalities.  

It was also noted that the veteran recalled he had a stiff, 
painful neck for perhaps one to two months after the 
incident, following which his symptoms subsided, and he 
thereafter had no real difficulties.  Cervical X-rays taken 
in June 1988 revealed severe degenerative intervertebral disc 
disease involving the cervical spine.  The overall diagnosis 
was degenerative cervical intervertebral disc disease with 
secondary radiculitis and rule/out ruptured cervical disc 
with left radiculitis.  

An October 1989 internal medicine report reflects that an 
extensive review of the veteran's medical records revealed 
the following orthopedic problems: degenerative joint disease 
of the cervical spine with radicular symptoms; history of 
olecranon bursitis in 1982, resolved; and musculoligamentous 
lumbar strain, left, in July 1983.  The physician who 
promulgated this report also noted that these diagnoses were 
only noted incidentally, as they fell outside of his 
specialty of internal medicine.  

Subsequent psychiatric and psychological evaluation reports 
through September 1990 reflect that the veteran experienced 
continuous problems with his back and neck.  For example, a 
December 1989 report noted that he continued to experience 
aggravating back pains, which he believed was a manifestation 
of the full body tension that he had come to experience in 
the aftermath of the numerous problems he had developed in 
the work setting.  He also reported that he had developed 
significant neck pain in 1988, subsequent to the arrival of 
the new manager, and the great exacerbation of stress that he 
experienced.  It was also noted that he was wearing a neck 
brace at that time, due to the cumulative pain, discomfort, 
and immobility that he had been experiencing in his neck.  
The Board notes that an overall review of these records shows 
no account of an in-service neck and/or back injury, nor any 
competent medical opinion relating the veteran's neck and 
back problems to his period of active duty.

The additional private medical records from November 1989 to 
January 1991, include a November 1989 statement, which noted 
that the veteran was involved in a rear-end automobile 
accident in 1966, after which he experienced neck pain for 
approximately one year.  He was subsequently hospitalized in 
December 1989, in part, due to complaints of left arm, hand, 
and neck pain consistent with a C-8 radiculopathy.  A lumbar 
myelogram revealed 1-2 mm disc bulges present at L2-L3, L3-
L4, and L4-L5.  There was also mild congenital narrowing of 
the lumbar spine at L3-L4 with gathering of nerve roots and 
slight waste defect at that level.  The overall impression 
was mild congenital narrowing of the lumbar spine at L3-L4, 
otherwise unremarkable.  A cervical myelogram revealed a 
large extradural defect  present on the left at C7-T1 in a 
pattern suggesting a migrating herniated disc from C7-T1 
upward.  There were also spondylitic changes and stenosis 
present from the C4-C6-C7 interspace.  

VA medical records from November 1990 to December 1999 show 
that the veteran was treated on various occasions for 
complaints of neck and low back pain.  A January 1991 VA 
lumbar myelogram revealed disc bulges at L3-L4 and L4-L5 
causing left L4 and bilateral L5 nerve root compromise.  
Thereafter, a February 1991 report of VA hospitalization 
reflects that the veteran underwent excision of herniated 
disc, L4-L5, left; as well as exploration of intervertebral 
disc L3-L4, left.  It was noted that he presented with a 
chronic history of low back pain with radiation into the left 
leg.  It was also noted that he was totally unresponsive to 
conservative therapy.  A February 1992 VA CT scan of the 
lumbosacral spine revealed a midline L5-S1 disc bulge which 
caused no apparent neural tissue displacement.  Otherwise, 
the CT scan was negative for any disease or defect.  Also, 
there was no evidence of spinal stenosis.

In June 1992, the Board remanded the issues for additional 
development.  As a result, the veteran underwent a VA spine 
examination in August 1992, which showed extensive 
degenerative joint disease and degenerative disc disease of 
the cervical and lumbosacral spines, confirmed clinically and 
documented radiographically with continued neck stiffness and 
left leg paresthesias.  However, the examiner offered no 
opinion as to the etiology of these disorders, to include the 
veteran's account of the in-service injury.

The veteran underwent another VA spine examination in January 
1993.  The examiner noted that he had reviewed the veteran's 
claims file, and noted the veteran's account of injuring his 
back and neck while serving aboard a submarine in 1955.  The 
examiner referenced that the veteran had undergone surgery on 
his neck in 1989, and on his back in 1991.  It was further 
noted that the veteran complained of pain and weaknesses in 
his neck, low back, left arm, and left leg.  The examiner 
concluded that:

it would appear that the injury the 
veteran sustained or alleged to have 
sustained was in 1955.  Thereafter, he 
developed all kinds of other symptoms 
with regards to his bowels, nerves, and 
heart.  He eventually had operations in 
1989 on his neck, and in 1991 on his 
lower back.  At present, he complaints of 
pains and weaknesses in his neck, low 
back, left arm, and left leg.  These 
symptoms, associated with his other 
complaints, make me [the examiner] feel 
that the original injury was not the only 
cause of the veteran having to have the 
operations on his neck and back; that 
these could have occurred in any normal 
person who has reached the age of 59.  

Parenthetically, the Board notes that two copies of the 
January 1993 VA spine examination are on file, one of which 
contains handwritten comments apparently made by the 
examiner.  One of these comments was the insertion of the 
word "only" into the above sentence regarding the etiology 
of the veteran's neck and back operations.

In January 1993, the veteran also underwent a VA neck 
examination by a different physician.  The veteran reported a 
history of injuring his neck in 1955 when he fell backwards 
out of his chair while stationed aboard a submarine.  It was 
noted that his low back was also hurt in this fall.  Since 
the submarine was on maneuvers, he reported that he was 
unable to report to sick call or clinic.  His pains subsided 
in three weeks, although the pains of the neck and low back 
recurred intermittently following this period, and he 
reported to sick call intermittently.  It was further noted 
that his treatment consisted of analgesics and muscle 
relaxants, and that his neck and low back worsened in 1987 to 
1988.  The examiner also noted that the veteran underwent a 
laminectomy to his neck in 1989, and to his back in February 
1991.  Following a physical examination, the examiner 
diagnosed, among other things, status-post injury to the low 
back, status-post injury to the neck radiating around the 
left shoulder blade, status-post laminectomy to the cervical 
spine, and status-post surgery to the lumbar spine.  
Moreover, the examiner stated that it was his opinion that 
these incidents began while the veteran was in service.  

A September to October 1992 report of VA hospitalization 
noted, under history of present illness, that the veteran had 
neck and low back pain which started after an injury in 1955 
while he was in-service.  The pain was intermittent and 
manageable until the veteran was involved in a motor vehicle 
accident in 1989, which exacerbated the neck pain.  During 
hospitalization he was enrolled in a chronic pain management 
class.  The diagnoses included low back pain secondary to 
herniated disc, L4-L5, and neck pain secondary to herniated 
disc, C7-C8.

At his June 1991 and December 1993 personal hearings, the 
veteran testified that he injured his back and neck while 
serving as a radio operator aboard a submarine.  This injury 
occurred when he fell out of his chair and hit his head and 
back when the submarine took about a 45 degree roll while in 
some rough waters, and items fell on top of him.  As a 
result, he experienced low back and neck problems, for which 
he saw the submarine's corpsman.  He testified that there was 
no doctor aboard the submarine.  The corpsman gave him pain 
pills, and his problems got better, but he continued to 
experience occasional episodes of low back pain ever since 
that injury.  However, he testified that he just lived with 
these problems until November 1990, when they became severe.  
He indicated that he first sought post-service medical 
treatment for his back in 1984, and for his neck in 1988.  
The veteran acknowledged that he was involved in a post-
service automobile accident which resulted in trauma to his 
back and neck.  He also testified about his surgery for a 
ruptured disc in December 1989.  

Records beginning in September 1996 show that the veteran was 
hospitalized and underwent additional cervical spine surgery 
after falling backwards out of a chair and hitting his head 
in early September 1996.  Also, he underwent a laminectomy of 
his lumbar spine in February 1998.  In April 1998, he 
underwent a left T10-L1 percutaneous radiofrequency 
rhizotomy.  These records will be summarized in greater 
detail in the 38 U.S.C.A. § 1151 section below.

A December 1999 private medical statement summarized the 
veteran's history of multiple surgeries on his lumbar, 
cervical, and thoracic spines.  Nothing in this statement 
related any of these disabilities to the veteran's period of 
active duty.  Further, his December 1999 personal hearing 
testimony focused on his 38 U.S.C.A. § 1151 claim regarding 
the September 1996 fall.  While he testified about additional 
disability of his neck and back, he provided no pertinent 
testimony regarding the claims of service connection for the 
low back and cervical spine injuries on a direct basis.  
Moreover, SSA records, some of which were already noted 
above, also reflect that the veteran was diagnosed with 
degenerative disc disease of the cervical and lumbar spines 
beginning in the late 1980s.  Nothing in these records 
relates either disability to the veteran's period of active 
duty.

Analysis.  After a review of the evidence, the Board finds 
that the veteran's claims of service connection for low back 
and cervical spine disorder must be denied.  First, there is 
no evidence of a chronic low back or cervical spine disorder 
at the time of service separation as evidenced by the normal 
clinical evaluation of the veteran's spine at the time of 
discharge in 1956.  Next, the Board is persuaded by the 
negative evidence in the service medical records as to the 
mention of an injury.  While acknowledging the veteran's 
assertion that he was on a submarine and did not have ready 
access to medical care, the Board still places significant 
probative weight on the absence of any subsequent mention of 
the injury or residuals during his remaining period of active 
duty.  Thus, the Board concludes that there is no indication 
of chronic low back or cervical spine disorders shown in 
service.

Next, despite the veteran's contentions to the contrary, 
there is no medical evidence of continuity of symptomatology.  
The Board notes that the first general medical VA examination 
undertaken in May 1956, shortly after service separation, is 
negative for complaints related to the veteran's low back or 
cervical spine.  Specifically, the medical examiner 
clinically evaluated his head, face, neck, and 
musculoskeletal system as normal.  This evidence suggests to 
the Board that the veteran was not experiencing 
symptomatology consistent with his claims within the fairly 
immediate post-service period.

Moreover, there are no medical treatment records on file 
showing treatment for back and/or neck problems prior to the 
1980s, almost thirty years after the veteran's discharge from 
service, nor has the veteran indicated that any records 
exist.  Significantly, the veteran has denied that he 
experienced any prior trauma to the back and neck other than 
a post-service automobile accident.  Accordingly, the Board 
finds that the medical evidence does not support a finding of 
continuity of symptomatology.

After finding no continuity of symptomatology, the Board will 
next consider whether the weight of medical evidence supports 
a finding of a medical nexus between the veteran's current 
diagnoses and military service.  After a review of the claims 
file, the Board finds that it does not.  To that end, 
resolution of the veteran's low back and cervical spine 
claims rests upon the veteran's credibility regarding the 
severity of the purported in-service injury and medical nexus 
between the claimed injury and current disorders.  If the 
preponderance of the evidence shows that the veteran's 
account is not credible, any nexus opinion relying upon this 
account is not entitled to probative value as it is based 
upon an inaccurate factual history.

In support of his claim, the veteran references a January 
1993 VA neck examination report where the examiner 
specifically stated that the veteran's complaints of, among 
other things, low back and neck pain "were related to 
incidents that began while he was in military service."  He 
most recently asserted that the Board has "discounted" the 
January 1993 VA examination and requested a new VA 
examination.  However, the Board has carefully considered all 
the medical evidence and simply placed less probative weight 
on the January 1993 VA neck examination on the basis that it 
is not consistent with the service medical records nor with 
subsequent medical opinions.  

Specifically, as noted above, the service medical records are 
silent as to the veteran's account of the severity of an in-
service back and neck injury, and his account of subsequent 
continuity of symptomatology is not credible.  The positive 
evidence is balanced against the fact that there was no 
medical evidence of treatment for back and/or neck problems 
prior to the 1980s, almost thirty years after the veteran's 
discharge from service.  As the Veterans Claims Court has 
pointed out, "in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity."  Savage, 10 Vet. App. at 496.  

The Board also places greater probative weight on the medical 
records reflecting that when the veteran was seen in 1988, he 
denied any prior trauma to the back or neck other than a 
post-service automobile accident.  The Board notes that these 
statements were made at a time prior to his claims for 
compensation, and in conjunction with necessary medical 
treatment.  As such, the Board finds that these statements 
are highly probative and entitled to more weight.  Therefore, 
the Board concludes that the negative evidence clearly 
outweighs the positive evidence in this case.  

The Board has also considered that the January 1993 VA spine 
examiner, as well as the January 1993 VA neck examiner, found 
that it was plausible that the veteran's current degenerative 
disc disease of the lumbar and cervical spines were related, 
at least in part, to an injury that occurred almost forty 
years earlier.  However, neither examiner provided a detailed 
rationale for their opinions, nor did either of them address 
the fact that the veteran did not seek any treatment for his 
back and/or neck problems for thirty years after his 
discharge, and specifically denied prior trauma to the back 
and neck in the 1980s as reflected in the private medical 
records.  Consequently, the Board finds these opinions to be 
of little probative value.

In support of his claim, the veteran also testified as to his 
injury in-service and on-going complaints of pain.  While he 
is deemed competent to describe pain he experienced both 
during and since service, he is not competent to establish 
that his in-service complaints are related to those he 
currently experiences.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).  Therefore, the mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
low back and cervical spine disorders with an event or 
incurrence while in service, does not establish a medical 
nexus and will not support a claim for service connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence shows that the veteran's 
account of the severity of the in-service injury in 1955 and 
of the continuing back and neck symptoms thereafter is not 
credible.  As such, any medical opinion relating these 
disabilities to the veteran's military service based on his 
history as to continuity of symptomatology is of little 
probative value.  Thus, the preponderance of the evidence is 
against these claims, and they must be denied.  Since the 
preponderance of the evidence is against the claims, the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  An Acquired Psychiatric Disorder

Medical Evidence.  The private medical records on file 
include reports of psychiatric and psychological evaluations 
which diagnosed, among other things, depression and a 
generalized anxiety disorder.  These records attribute the 
veteran's psychiatric disorder to work-related stress, 
particularly after the veteran acquired a new supervisor in 
1988.  Nothing in these records attributes the veteran's 
psychiatric problems to his period of active duty, to include 
the stress he experienced while serving aboard a submarine.

The VA medical records from November 1990 to December 1999 
show that the veteran was treated on numerous occasions for 
major depression and anxiety due, at least in part, to his 
medical problems and chronic pain.  This includes psychology 
notes and Mental Health Clinic (MHC) records.  For example, a 
summary of MHC treatment from July 1991 to March 1998 noted 
that, at the time of his admission, the veteran's chief 
complaints were depression, stress, anxiety, and a great deal 
of pressure and he was upset over the loss three years 
earlier of his career position, and had been treated for 
multiple physical problems.  Psychology/MHC notes from April 
to May 1998 note that the veteran was being treated for 
adjustment issues, and discussed his various medical 
problems.  Records from June 1998 specifically stated that he 
was being treated for depression secondary to chronic pain 
problems.  

Also on file is an April 1999 statement from the Director of 
the VAMC's Chronic Pain Management Program.  In this 
statement, the Director noted that the veteran had entered 
the Program in September 1992, with a history of chronic 
neck, hip, lower back, right knee, and left leg pain, as well 
as Major Depression.  The Director stated that the veteran 
successfully completed this Program in October 1992, and that 
it was an intensive inpatient program that included 
psychology group session, physical therapy, kinesitherapy, 
and vocational rehabilitation therapy (VRT).  However, none 
of the VA medical records on file attribute the veteran's 
psychiatric problems directly to his period of active duty, 
to include his stress aboard the submarine.

At his June 1991 and December 1993 personal hearings, the 
veteran testified that he had a tremendous amount of stress 
while serving aboard a submarine while on active duty.  He 
contended that he now had a psychiatric disorder due to this 
stress.  However, he testified that he received no treatment 
for his stress during service.  He did not see a psychiatrist 
or psychologist, or get tranquilizers or other medications 
from the submarine's corpsman, nor did he receive counseling 
from a chaplain.  The veteran also testified that he did not 
have any problems with stress when he was off the submarine.  
He testified that he was first treated for a nervous 
condition in the 1980s, and that he was under a lot of stress 
at that time due to problems at his place of employment.  
Also, he indicated that he was depressed over his medical 
problems.  His testimony at his December 1999 personal 
hearing focused on his § 1151 claim regarding the September 
1996 fall.  No pertinent testimony was presented regarding 
his claim of entitlement to service connection for a 
psychiatric disorder as directly related to service.

Analysis.  Initially, the Board notes that service medical 
records are completely negative for complaints of, treatment 
for, or diagnosis of an acquired psychiatric disorder.  
Therefore, the Board finds that there is no evidence of a 
chronic psychiatric disability shown in service.  Next, there 
is no evidence of treatment for a psychiatric disorder until 
the 1980s, some 20+ years after service separation.  
Therefore, the Board finds no evidence of continuity of 
symptomatology to support a claim for service-connection, nor 
has the veteran so maintained.  

Moreover, at the time the veteran sought treatment for 
psychiatric problems in the 1980s, private medical records 
relate that he sought treatment specifically because of the 
stress he was experiencing at his place of employment.  As 
such, the medical nexus evidence is, in fact, contrary to the 
veteran's claim that his psychiatric disorder was related to 
military service.  Because no chronic psychiatric disability 
was shown in service, the medical records are negative for a 
psychiatric disability for many years after service, and the 
medical nexus evidence relates the veteran's symptoms to 
work-related stress, the Board finds that the claim for 
entitlement to service connection for an acquired psychiatric 
disorder must be denied.

C.  Cardiovascular Disorder

Medical Evidence.  The private medical records, the VA 
medical records, and the SSA records all show that the 
veteran has a current cardiovascular disorder.  Specifically, 
a private discharge summary, dated September 15, 1988, showed 
that the veteran was admitted with a principal diagnosis of 
ischemic heart disease with approximately 70 percent left 
anterior descending narrowing prior to the takeoff of 
branches, with relatively normal left main, circumflex, right 
coronary, and left ventricular function.  A coronary 
angiography was undertaken without difficulty, with the 
previously stated results, showing 70 percent left anterior 
descending narrowing, approximately 1 and 1/2 cm in length, 
prior to the takeoff of the diagonal or the left anterior 
descending.  Subsequently, VA medical records dated in 
November 1990 reflect that the veteran was referred by an 
outside cardiologist due to a two month history of chest 
tightness.  

A January 1991 chest X-ray noted that there was no change 
since November 1990, and reflected no evidence of acute 
cardiopulmonary process.  Nonetheless, various VA medical 
records which note treatment for coronary artery disease, 
including cardiology department records dated in February 
1993, August 1993, May 1994, September 1994, November 1994, 
March 1995, September 1995, and April 1996.  The veteran was 
also noted to have coronary artery disease in allergy clinic 
treatment records.  Moreover, the veteran underwent a 
coronary artery bypass grafting in November 1996.

The SSA records include a May 1992 Administrative Law Judge 
decision which found that the veteran was entitled to SSA 
disability benefits, effective September 1, 1988, due to 
severe ischemic heart disease.  The supporting medical 
records, some of which were noted above, show treatment for 
heart problems on various occasions.  For example, the 
Administrative Law Judge specifically noted the results of 
the September 1988 angiography.  

Despite evidence of a current cardiovascular disease, a 
review of all the medical records on file fails to show any 
competent medical opinion which relates the veteran's heart 
problems to his period of active duty, to include the stress 
he experienced while serving aboard a submarine.  Of note, 
the veteran acknowledged that at both his June 1991 and 
December 1993 personal hearings that he was first diagnosed 
with a heart disorder in 1988.  At the December 1993 hearing, 
he attributed the development of his heart disorder to the 
stress he experience while aboard the submarine.  The 
veteran's testimony at his December 1999 personal hearing 
focused on his 38 U.S.C.A. § 1151 claim regarding the 
September 1996 fall.  The Board acknowledges that he 
testified that he had a heart attack following this fall when 
forced to stand by VA nurses.  However, no pertinent 
testimony was presented regarding his claim of entitlement to 
service connection for a cardiovascular disorder as directly 
related to service.

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder must be denied.  First, there is no 
evidence of a chronic cardiovascular disorder reflected in 
the veteran's service medical records as evidenced by a 
normal clinical evaluation of his cardiovascular system at 
the time of service separation.  Accordingly, the Board finds 
no evidence supporting a chronic cardiovascular disability in 
service.  Next, there is no evidence of continuity of 
symptomatology.  Of note, the veteran acknowledged at his 
June 1991 and December 1993 personal hearings that he first 
developed a heart disorder in 1988, more than thirty years 
after his discharge from service.

Rather, he asserts that his current cardiovascular disorder 
is related to the stress he experienced while on active duty.  
However, a review of the medical evidence on file fails to 
show any competent medical nexus evidence relating the 
veteran's cardiovascular disorder to his period of active 
duty, to include his stress while serving aboard a submarine.  
Of note, the medical evidence indicates that his 
cardiovascular symptomatology was related to his stressful 
work situation.  Specifically, a medical opinion dated in 
October 1989 noted:

In my view, the contribution to his 
artery disease on the basis of work-
related factors has been sufficient to 
bring about this patient's disability 
which otherwise would not be present.  
Absent this, there would only be an 
asymptomatic and nondisabling degree of 
subclinical coronary artery stenosis.

The Board notes that there is no other medical opinion 
contradicting this statement.  Thus, in the absence of a 
chronic cardiovascular disability in service, no continuity 
of cardiac symptomatology, and no medical nexus between 
military service and a current cardiovascular disorder, the 
veteran's claim must be denied.

D.  Irritable Bowel Syndrome

Medical Evidence.  A review of the private medical records on 
file reflects that the veteran was treated on various 
occasions for gastrointestinal problems, including diagnoses 
of irritable bowel syndrome.  These records attribute the 
veteran's irritable bowel syndrome to work-related stress, 
particularly after the veteran acquired a new supervisor in 
1988.  Nothing in these records attributes the veteran's 
irritable bowel syndrome to his period of active duty, to 
include the stress he experienced while serving aboard a 
submarine.

The VA medical records also show that the veteran was treated 
on various occasions for stomach problems.  For example, a 
March 1998 VA examination noted that he had complained of 
left lower quadrant and left hip pain associated with 
swelling of the lower abdomen.  There were no other 
gastrointestinal symptoms such as nausea, vomiting, diarrhea, 
or constipation at the time of this examination.  It was also 
noted that he was told he had a left inguinal hernia, but 
that the hernia was reducible and surgery was not indicated.  
The diagnoses included left lower quadrant and left hip 
discomfort (persistent and subjective) with no definite 
objective findings on physical examination other than 
subjective tenderness over a large area of the left lower 
quadrant of the abdomen and the left hip.  Moreover, VA 
medical records contain no competent medical opinion relating 
the veteran's diagnosis of irritable bowel syndrome to his 
period of active duty, to include the stress he experienced 
while serving aboard a submarine.

The May 1992 SSA Administrative Law Judge Decision, as well 
as the supporting medical records, also reflect that the 
veteran suffered from irritable bowel syndrome.  However, 
nothing in these records attributes the veteran's irritable 
bowel syndrome to his period of active duty, to include the 
stress he experienced while serving aboard a submarine.

At both his June 1991 and December 1993 personal hearings, 
the veteran testified that he experienced a lot of stress 
while serving aboard a submarine during active service, and 
attributed his irritable bowel syndrome to stress.  He 
testified that he had irritable bowel syndrome while on the 
submarine, for which the corpsman gave him Kaopectate.  He 
further testified that his irritable bowel syndrome was 
situational with being under stress, and that he had a lot of 
stress in the 1980s.  He testified that he was first 
diagnosed with irritable bowel syndrome in the late 
1970s/1980.  The veteran's testimony at his December 1999 
personal hearing focused on his 38 U.S.C.A. § 1151 claim 
regarding the September 1996 fall.  During the course of that 
hearing, the veteran indicated that he had additional 
disabilities of the stomach, bowels, and bladder as a result 
of VA medical treatment.

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
irritable bowel syndrome must be denied.  As with the claim 
for cardiovascular disease discussed above, the Board notes 
that service medical records are negative for complaints of, 
treatment for, or diagnosis of a gastrointestinal disorder.  
Moreover, the veteran has not alleged continuity of 
symptomatology since service, nor is any shown.  While he 
testified that he had gastrointestinal problems while serving 
aboard the submarine, he also testified that these problems 
subsided once he was off the submarine.  Further, he 
indicated that he had no gastrointestinal problems for the 
period between his discharge from service to his development 
of irritable bowel syndrome almost thirty years later in the 
1980s.  

Next, a review of all the medical evidence on file fails to 
show any competent medical nexus evidence relating the 
veteran's irritable bowel syndrome to his period of active 
duty, to include his stress while serving aboard a submarine.  
To the contrary, private medical records indicate that the 
veteran's gastrointestinal symptoms were related to work 
stress.  There are no other medical opinion contradicting 
this finding.  Thus, in the absence of a chronic 
gastrointestinal disability in service, no continuity of 
gastric symptomatology, and no medical nexus between military 
service and a current gastrointestinal disorder, the 
veteran's claim must be denied.

II.  Claims for Entitlement Under 38 U.S.C.A. § 1151

General Background.  A February 1991 report of VA 
hospitalization reflects that the veteran underwent excision 
of herniated disc, L4-L5, left; as well as exploration of 
intervertebral disc L3-L4, left.  After this procedure was 
completed, his skin was closed with interrupted vertical 
mattress sutures using 3-0 Dermalon.  Dry sterile dressing 
was put in place and he was extubated.  He was then taken to 
the recovery room in good condition.  A review of the medical 
records concerning the February 1991 surgery on the lumbar 
spine by VA contains no mention of his having a fall during 
this period of hospitalization.  Further, a review of medical 
records on file shows this to be the only surgery the veteran 
had in 1991.  There is no subsequent evidence that the 
veteran developed any additional disabilities as a result of 
his surgery, to include a fall following surgery.

In an April 1996 statement, the veteran filed a claim for 
compensation under 38 U.S.C.A. § 1151 for disabilities 
incurred in a fall following surgery for a ruptured disc on 
"[January] 23, 1991."  He reported that in the evening 
following this surgery he was being escorted to the bathroom, 
and was left standing in the bathroom.  He stated that he 
believed he was still under the effects from the drugs, 
because the next thing that he remembered was that he was 
waking up on the bathroom floor.  He contended that this fall 
aggravated his neck and back, and that he wanted compensation 
for pain and suffering.

In an August 1996 rating decision, the RO denied compensation 
under 38 U.S.C.A. § 1151.  This decision noted that VA 
medical records for the period from December 1990 to June 
1996 were reviewed in conjunction with this claim.  The RO 
found that the veteran underwent excision of a herniated disc 
at L4-L5 in February 1991, but that there was no surgical 
procedure shown for January 23, 1991, as he had previously 
indicated, nor did any correspondence previously submitted by 
the veteran, including a personal hearing, reference a fall 
after surgery with accompanying disability.  Additionally, 
the evidence received in connection with the claim failed to 
establish any relationship between VA treatment and any 
resulting disability or aggravation of any existing 
disability.

Records beginning in September 1996 show that the veteran was 
hospitalized and had additional cervical spine surgery after 
falling backwards out of a chair and hitting his head on 
September 5, 1996.  For example, a September to October 1996 
report of VA hospitalization noted that an MRI of his 
cervical spine showed disc compression of the cervical spinal 
cord.  It was also noted that he was unable to move his left 
upper and lower extremity.  During this hospitalization, he 
underwent a C-5 slot vertebrectomy, C-5 with fusion of C-4 
through C-6 vertebra using autologous with left iliac crest 
bone graft and donor fibula bone graft.  The discharge 
diagnosis was cervical stenosis with atypical presentation.

Various VA medical records note that the veteran sustained 
trauma to his cervical, lumbar, and thoracic spines as a 
result of the fall in September 1996.  Of note, a September 
1996 Report of Contact shows that he reported he was in the 
VAMC's VRT ham radio room on the morning of September 5, 
1996.  He stated that he was seated on a chair, setting up 
and checking on the veterans' networks with a microphone in 
his left hand when he received a telephone call from JH, a 
senior radiologist.  The veteran stated that he was talking 
to JH with the telephone in his right hand when suddenly the 
whole chair slipped, and he fell backwards onto the cement 
floor.  Thereafter, he was taken to the emergency room in a 
wheelchair.  In an October 1996 statement, he similarly 
reported that he was in the area of the VRT amateur radio 
room at the VAMC when he was injured in the fall.  He stated 
that he was operating the amateur radio, and was checked into 
the VA Net, when the telephone rang.  While talking on the 
telephone, his chair went backwards, and he landed on his 
back and head.  He asserted that he should be service 
connected for the problems that occurred as a result of this 
fall. 

In a February 1998 rating decision, the RO, among other 
things, denied the veteran's claims of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a fall after a 1991 
surgery, and the 1996 fall in the radio room.  A claim of 
additional compensation under 38 U.S.C.A. § 1151 for 
weakening and bulge of the abdomen was deferred for an 
examination.  Regarding the 1991 claim, the RO noted that the 
records on file showed that the veteran had surgery performed 
in February 1991, but that there was no evidence in the 
records that the veteran sustained a fall following that 
surgery.  Regarding the September 1996 fall, the RO found 
that there was no indication in the medical evidence that the 
veteran was being treated at the time of the fall.  Also, 
there was no indication that being in the radio room was part 
of the veteran's therapy.  Accordingly, both claims were 
denied.  The veteran appealed the February 1998 rating 
decision to the Board.

At the December 1999 hearing, the veteran testified that he 
sustained additional disabilities following a fall from a 
chair that occurred in September 1996.  He testified that the 
accident occurred in the radio room at the Long Beach VAMC.  
It was noted that the radio room was part of the VRT 
division.  It was further noted that he had an amateur radio 
license, and that he was in the room by himself until he 
received a phone call from JH.  JH testified that he was 
calling to inform them that he would not be able to come in 
because he was sick.  

Further, JH testified that he had the same license as the 
veteran, and that the veteran became control room operator in 
charge of instructing the veterans when he (JH) was not 
there.  During the telephone conversation, the veteran 
informed JH that he had fallen down, and that he had to hang 
up and get help, or something in that context.  The veteran's 
representative stated that the veteran was not volunteering 
in the radio room on that day, but that he was asked to take 
over because the people who should have been there were not 
able to make it, and that the veteran was in the room at that 
time waiting to go to his medical appointment in the allergy 
clinic.  

The veteran also testified that he fell backwards out of the 
chair, and struck his head on the cement floor.  He reported 
that he tried to get up, but that he could not because his 
left side was paralyzed and he asked one of the three or four 
other people in the room for help.  One of these individuals 
went for help, and came back with the VRT supervisor and a 
wheelchair, and he was transported to the VAMC's emergency 
room.  The representative contended that these individuals 
should have used a board and gurney rather than a wheelchair.  
It was also noted that the chair which the veteran fell out 
of had 4 legs, while a VA memo reflected that all chairs now 
had 5 legs.  Moreover, it was noted that the veteran was 
diagnosed with a spinal injury.  Therefore, it was contended 
that the veteran should have gone to the VAMC's spinal injury 
section as opposed to the general hospital area.  

Both the veteran and his wife provided additional testimony 
to the effect that he developed additional disabilities as a 
result of the VA medical treatment he received following the 
September 1996 fall.  For example, it was contended that the 
veteran had a heart attack because the nurses made him stand 
up.  He also asserted that he lost control over his left side 
and had stomach, bowel, and bladder problems following the 
April 1998 radiofrequency rhizotomy.  He reported that VA 
took out the wrong five nerves during this procedure and 
testified that he had additional surgery by a specialist in 
1999, who reportedly informed him that VA had messed up his 
back during his previous surgery.  He further noted that his 
volunteer work in the VAMC's ham radio room was part of his 
psychiatric therapy.  Also, it was noted that the VAMC did 
not allow people to volunteer in the radio room on the day 
they had a medical evaluation.

The additional evidence submitted by the veteran following 
the December 1999 hearing included the April 1999 statement 
from the Director of the VAMC's Chronic Pain Management 
Program.  In this statement, the Director noted that the 
veteran had been encouraged to pursue a variety of 
constructive diversionary activities to assist with both pain 
and depression.  Consistent with the latter recommendation, 
the veteran elected to continue his VRT activity in ham radio 
after finishing the formal Pain Program.

Also on file is a report from a VA mental hygiene clinic for 
treatment dated from July 1991 to March 1998.  This report 
notes, among other things, that the veteran's therapeutic 
rehabilitation program included his duties as a ham radio 
operator at the VAMC.  It was also noted that the veteran 
made very notable improvement in his mood while involved in 
this program, and that it provided him with positive and 
meaningful structured activities to reduce depression and 
increase self-esteem.

Legal Criteria.  In pertinent part, 38 U.S.C.A. § 1151 
provides that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151, as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment, was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization or medical or surgical 
treatment and additional disability, and that there need be 
no identification of "fault" on the part of VA.  The Supreme 
Court further found that the then implementing regulation, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, it was further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S. 
Ct. at 556 n.3:  "[w]e do not, of course, intend to cast any 
doubt on the regulations insofar as they exclude coverage for 
incidents of a disease's or injury's natural progression, 
occurring after the date of treatment . . . . VA's action is 
not the cause of the disability in those situations."  In 
sum, the Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
not that every additional disability was compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel in January 1995.  In essence, that opinion stated 
that "our conclusion is that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the 'no fault' rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (i) is not causally related to VA 
hospitalization or medical or surgical treatment, or (ii) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, (iii) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (iv) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above listed 
exceptions, the additional disability will be compensated as 
if service connected.

The Board notes that, effective in October 1, 1997, 38 
U.S.C.A. § 1151, relating to benefits for persons disabled by 
treatment or vocational rehabilitation, was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under § 1151.  However, 
in an opinion from VA's General Counsel, it was held that all 
claims for benefits under 38 U.S.C.A. § 1151 filed before 
October 1, 1997, such as the claim at issue here, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to October 1997.  VAOPGCPREC 40-97 
(December 31, 1997).  The Board is bound in its decisions by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the Chief Legal 
Officer of the Department.  38 U.S.C.A. § 7104(c) (West 
1991).  Accordingly, since the veteran's claims were filed in 
1996, the revised provisions of § 1151 are not applicable to 
this claim.

The requirements for a claim under § 1151 parallel those 
generally set forth for establishing other service connection 
claims, as follows: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460, 
464 (1999).  Further, in Sweitzer v. Brown, 5 Vet. App. 503 
(1993), the Veterans Claims Court held that entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 are available only when the injury or aggravation of 
injury resulted from the treatment itself; there is no 
entitlement when disability results coincidental with the 
receipt of VA treatment.

Analysis.  With respect to the claim regarding a fall in 
1991, the Board finds that the veteran is not entitled to 
additional compensation under 38 U.S.C.A. § 1151.  
Specifically, there is no evidence in the medical records 
concerning the February 1991 lumbar spine surgery that the 
veteran sustained a fall during this period of 
hospitalization.  Even if the Board were to presume that the 
veteran's account of having fallen following this surgery was 
true, there is no competent medical evidence that the veteran 
sustained any additional disabilities as a result of such a 
fall.  The only such evidence consists of the veteran's own 
contentions.  However, issues of medical diagnosis require 
competent medical evidence in order to have probative value, 
and it has already been determined that the veteran is not 
qualified to render a competent medical opinion.  

For the reasons stated above, the Board finds that there is 
no evidence to confirm that the veteran actually sustained a 
fall following the February 1991 surgery, and, more 
importantly, there is no evidence to support a finding that 
he sustained any additional disabilities as a result of this 
purported fall.  Consequently, the veteran does not meet the 
requirements for benefits under 38 U.S.C.A. § 1151, and his 
claim must be denied.

With respect to the 1996 fall, the Board similarly finds that 
the claim must be denied.  Specifically, the Board notes that 
the evidence clearly shows that the veteran sustained a fall 
on September 5, 1996, while in the VAMC's ham radio room.  
Further, the evidence shows that he sustained trauma to his 
cervical, thoracic, and lumbar spines, as a result of this 
fall.  Additionally, the evidence shows that he was a 
volunteer in the VRT's ham radio program as part of his VA 
psychiatric therapy.  Nevertheless, the Board finds that he 
was not actually undergoing this therapy, or any other VA 
treatment, at the time the fall occurred in September 1996.  

Of note, the veteran's December 1999 hearing reflects that he 
was not scheduled to perform his duties in the VAMC ham radio 
room on September 5, 1996.  Rather, he was waiting in the 
room prior to a scheduled medical evaluation.  In fact, it 
was stated at the December 1999 hearing that the VAMC did 
not, as a matter of policy, allow volunteers to work in the 
radio room on days that they were scheduled for medical 
evaluations.  Moreover, the veteran was not performing any 
duties as a ham radio operator/instructor at the time the 
fall occurred.  Rather, he was talking on the telephone to 
JH.

The mere fact that an injury incurred while the veteran was 
in the VAMC's ham radio room will not suffice to make the 
additional disability compensable in the absence of proof 
that the injury was suffered as the result of his actually 
undergoing VA treatment at the time of this injury.  38 
C.F.R. § 3.358(c)(2) (2001).  This is consistent with 
Sweitzer, in which the Veteran Claims Court held that 
aggravation of the veteran's back condition after being 
struck by a motorized wheelchair while waiting at a VA 
facility for his examination was coincidental to his 
reporting for examination, not a result of having submitted 
to examination.  Similarly, in this instance, the injuries 
following the fall from the chair in September 1996 occurred 
while the veteran was waiting to undergo a VA medical 
evaluation, and was talking on the telephone with JH.  He was 
not undergoing treatment, to include his VA psychiatric 
therapy of being a volunteer in the ham radio room, at the 
time this injury occurred.  Therefore, the Board concludes 
that the claim must be denied.

The Board notes that the veteran and his spouse provided 
testimony at the December 1999 hearing that he incurred 
additional disabilities as a result of VA medical treatment 
that followed his September 1996 fall.  However, as indicated 
in the Introduction, the Board's jurisdiction is limited to 
decisions for which the veteran has perfected a timely 
appeal.  See 38 C.F.R. §§ 20.101, 20.200, 20.302.  The only 
38 U.S.C.A. § 1151 claims for which the veteran has perfected 
a timely appeal are for disabilities incurred in a fall 
following surgery in 1991, and the fall that occurred on 
September 5, 1996.  Accordingly, the Board has no 
jurisdiction to address these issues, and they are referred 
to the RO for appropriate action.

Finally, in denying the veteran's claims on appeal, the Board 
has considered the Veterans Claims Assistance Act of 2000, 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).   

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeals, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Further, it appears 
that all medical records identified by the veteran have been 
associated with the claims file.  In addition, the veteran 
underwent multiple VA examinations specifically to address 
the issues on appeal.  Next, the issues were the subject of 
various Board remands dated in June 1992, May 1994, and April 
1996.  In addition, the veteran and others were also provided 
with an opportunity to provide sworn testimony at hearings 
before the RO and the Board. 

The Board has also considered the veteran's sworn testimony 
and written statements, and the testimony of his wife and a 
friend, that he has continually suffered from low back, 
cervical spine, psychiatric, cardiovascular, and 
gastrointestinal complaints since separation from service and 
that he developed additional disabilities as a result of two 
falls at a VAMC. Although the statements and sworn testimony 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The assertions are not deemed to be credible in 
light of the other objective evidence of record.  The veteran 
lacks the medical expertise to offer an opinion as to the 
existence of current pathology, as well as to medical 
causation of any current disability.  Id.

Further, the veteran recently maintained that a remand was 
needed in order to associate his Reserve Unit medical records 
with the claims file.  He noted that the RO requested records 
from the Naval Base but no records were available; however, 
the Naval Base suggested that he seek records with the 
National Personnel Records Center (NPRC).  He asserts that 
the claim should be remanded in order to obtain the records 
from the NPRC.  

Contrary to the veteran's assertions, the Board notes that an 
attempt was made to obtain his medical records from the NPRC.  
Specifically, by letter dated in November 1994, the RO 
notified the veteran that an attempt to secure his service 
medical records was made to the NPRC but that the RO was 
notified that his medical records were in the possession of 
his National Guard or Reserve Unit.  He was instructed to ask 
the Reserve Unit or to provide the information to the RO, who 
would attempt to obtain the records.  In February 1995, the 
veteran submitted multiple a written statement regarding his 
military service, including documentation of his active duty 
and the address and dates of his Reserve duty.  The RO 
subsequently requested those records for the Naval Base, but, 
as correctly noted by the veteran, the records were not 
available there.  The Naval Base commander suggested checking 
at the NPRC.

At this point, the Board is of the opinion that another 
attempt to obtain records at the NPRC or Naval Base would be 
futile.  A search has been made of both facilities.  Both 
facilities responded in writing that no records were 
available.  Although VA is under a general duty to assist a 
claimant in obtaining evidence, the Board finds that a 
reasonable effort has been made to the appropriate agencies 
to obtain medical records identified by the veteran but that 
no records are available.  Further, the veteran was notified 
that VA was unable to obtain the records, including the 
efforts undertaken on his behalf.  He was informed that VA 
would assist him in obtaining the records if he provided his 
Reserve Unit information, which he did.  

VA satisfied the duty to assist by requesting the records 
from the NPRC and the Naval Base but none were forthcoming.  
Therefore, it is reasonably certain that the records no 
longer exist and/or further efforts to obtain those records 
would be futile.  As such, the Board is satisfied that the 
duty to assist provisions under the VCAA have been satisfied 
as to the veteran's Reserve Unit medical records and further 
development is not warranted at this time.

Further, because the veteran has acknowledged that he did not 
seek medical treatment for the claims on appeal until the 
1980s, additional development for his Reserve Unit records 
dated some twenty years earlier (from 1956 to 1960) would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Under these circumstances, an attempt was made with each 
facility to obtain records.  Each facility provided a written 
response that there were no records available and the veteran 
was so informed.  Because the veteran has not proffered how 
the Reserve Unit records, dated some 20 years prior to the 
onset of his medical conditions, would be supportive of his 
claims, there is no harm or prejudice to the veteran in 
undertaking no further development at this time.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Moreover, the Board has considered the veteran's contention 
that the service connected claims should be remanded in order 
to determine the etiology of the veteran's current diagnoses.  
However, after reviewing the veteran's entire claims file, 
the Board is satisfied that all relevant medical evidence is 
associated with the claims file, including multiple private 
and VA medical records, as well as several VA examinations.  
The fact that the balance of the evidence is not in the 
veteran's favor is not a sufficient reason to obtain 
additional examinations at this juncture.  The Board has, in 
fact, considered all the evidence of record but finds that 
the preponderance of the evidence is against his claims.  
Therefore, the Board finds that additional development to 
again address the issue of the etiology of the veteran's 
current disorders is not warranted.  In sum, the Board finds 
that the mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for a low 
back disorder is denied.

The claim for entitlement to service connection for a 
cervical spine disorder is denied.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder is denied.

The claim for entitlement to service connection for a 
cardiovascular disorder is denied.

The claim for entitlement to service connection for irritable 
bowel syndrome is denied.

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for injuries caused by a fall following 
surgery in 1991 is denied.

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for injuries caused by a fall on September 
5, 1996, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

